 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       ROBERT C. LOFTUS, JR.,                            No. 2:18-cv-02866-TLN-DB
12                         Plaintiff,
13             v.                                          ORDER
14       AT&T, INC.,
15                         Defendant.
16

17            Plaintiff Robert C. Loftus, Jr. (“Plaintiff”), proceeding pro se, initiated the instant action,

18   which was removed to this Court on October 26, 2018. (ECF No. 1.) The matter was referred to

19   a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20            On September 20, 2019, the magistrate judge filed findings and recommendations herein

21   which was served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days after service of the findings

23   and recommendations. (ECF No. 22.) Plaintiff has not filed any objections to the Findings and

24   Recommendations.1

25   ///

26
     1
27           Plaintiff has, however, filed a Notice of Interlocutory Appeal as to the Findings and
     Recommendations. (ECF No. 23.) The Ninth Circuit dismissed Plaintiff’s interlocutory appeal
28   for lack of jurisdiction on October 30, 2019. (ECF No. 27.)
                                                          1
 1          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The Findings and Recommendations, filed September 20, 2019 (ECF No. 22), are

 9   adopted in full;

10          2. This action is DISMISSED, without prejudice, for failure to prosecute; and

11          3. The Clerk of the Court is directed to close this file.

12          IT IS SO ORDERED.

13   Dated: December 2, 2019

14

15

16
                                      Troy L. Nunley
17                                    United States District Judge

18

19

20
21

22

23

24

25

26
27

28

                                                        2
